DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.
Claims 1-7 and 9-17 are pending as amended on 3/14/2022. Claims 2-4 and 14-16 stand withdrawn from consideration.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1, 5, 7, 9-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monsheimer et al (US 2006/0071359; herein “Monsheimer-2”).
As to claims 1, 5, 12, 13 and 17, Monsheimer-2 discloses a powder for use in a layer-by-layer process in which regions of the layer are selectively melted, comprising a mixture of oppositely difunctionally regulated polyamide [0036] and discloses moldings produced from the powder [0002] (which correspond to “a shaped body” as recited in claim 17). In particular, Monsheimer-2 teaches that the powder may comprise nylon 11 and/or nylon 12 [0031] (both corresponding to species recited in instant claim 13). 
Monsheimer-2 teaches a first powder component which is an acid-regulated polyamide having an excess of carboxy end groups to amino groups (as recited in instant claim 5). The first powder has a relative solution viscosity according to ISO 307 of 1.4 to 2.0 [0090], which encompasses the presently claimed range of 1.55-1.75. Monsheimer-2 further teaches that the powder has a BET surface area preferably below 15 m2/g [0063], which overlaps the presently claimed range of greater than 10 m2/g to 30 m2/g. 
Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art to have prepared a powder, as taught by Monsheimer-2, utilizing a first powder having any viscosity within the range of 1.4-2.0 disclosed by Monsheimer-2, including within the presently claimed range of 1.5-1.75, and any BET surface area within the range of below 15 m2/g taught by Monsheimer-2, including values below 15 m2/g and within the presently claimed range of greater than 10 m2/g to 30 m2/g.
As to the recitation that the polyamide has an increase in viscosity of 10% to 40% after 24 hours at 10 C below mp:
Monsheimer-2 teaches that the content of amino end groups in the first pulverulent component is below 40 mmol/kg [0055, 0070], and further teaches a range of suitable ratios of carboxy end group to amino end group, including ratios of 2:1 or higher, preferably 5:1 to 500:1 [0070]. Monsheimer-2 teaches that, in an acid-regulated (or amine-regulated) particle, there is a suppression of viscosity rise within individual particles, even on exposure to long-lasting heat stress [0085].
Monsheimer-2 fails to specifically teach that the first (acid-regulated) powder component exhibits an increase in solution viscosity percentage as presently recited. However, Monsheimer-2 teaches that regulated polyamide has less tendency than unregulated polyamide toward post-condensation; if the number of carboxy end groups and amino end groups are the same, post-condensation can occur, thus increasing the solution viscosity of the polyamide in the construction process. Regulation prevents post-condensation within an individual polymer grain [0039]. Monsheimer-2 also attributes an increase in solution viscosity in conventional powder upon thermal stress exposure to thermooxidative elimination of amino groups (and crosslinking) [0047]. Considering Monsheimer-2’s disclosure, the person having ordinary skill in the art would have recognized that in a polyamide powder having an excess of carboxy end groups as disclosed by Monsheimer-2, the stability of the polyamide viscosity upon thermal stress exposure depends on the number of free amino groups, and on the ratio of acid end groups to amine end groups. In other words, both amino end group content and ratio of carboxy:amine end groups are recognized by Monsheimer-2 as being variables which affect the increase in polyamide-12 powder solution viscosity upon thermal stress. 
Therefore, when preparing Monsheimer-2’s disclosed first pulverulent (acid-regulated) component, the person having ordinary skill in the art would have been motivated to select any appropriate amine end group and carboxy/amine end group ratio within the ranges disclosed by Monsheimer-2 in order to achieve the desired suppression in viscosity rise within the individual acid-regulated particles. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Monsheimer-2’s first pulverulent component of acid-regulated polyamide 12 having any content of amino end groups within Monsheimer-2’s disclosed range of below 40 mmol/kg and any ratio of carboxy:amine end group within Monsheimer-2’s disclosed range of 2:1 or higher, including an amino end group content and carboxy:amine ratio corresponding to a solution viscosity stability (i.e., an increase in solution viscosity upon thermal stress) within the presently claimed range. 
As to the presently recited cumulative pore volume:
Monsheimer-2 is silent with regard to cumulative pore volume. 
However, the instant specification describes and exemplifies the same species of polyamide disclosed in Monsheimer-2 (nylon-12), and like Monsheimer-2 (see [0059]; DE 19708946 corresponds to US 5932687), the instant specification discloses US 5932687 (to Baumann et al) as mentioning suitable conditions for preparation of precipitated nylon-12 sinter powder (p 5, lines 23-28). Powdered polymeric materials produced from the same type of polymer utilizing substantially the same precipitation conditions must have substantially similar properties. Given that modified Monsheimer-2 suggests a powder produced from the same polymer (nylon-12) via substantially the same precipitation process and having BET surface area and viscosity properties within the presently recited ranges, there is reasonable basis to conclude that such a nylon-12 acid-regulated precipitated powder as suggested by modified Monsheimer-2 also possesses a cumulative pore volume as described in the instant specification on p 4, lines 29-32 (i.e., at least 0.02 cm3/g). 
As to claim 7, Monsheimer-2 teaches that the content of amino end groups in the first pulverulent component is very preferably below 10 mmol/kg [0055, 0070], and exemplifies a dicarboxylic acid regulated PA12 with 5 mmol/kg amino end groups [0106]. Monsheimer-2 further teaches a range of suitable ratios of carboxy end group to amino end group, including a particularly preferred range of 10:1 to 50:1 [0070]. As set forth above, Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared an acid-regulated PA12 powder, as suggested by Monsheimer-2, having any content of amino end groups within Monsheimer-2’s disclosed range of below 10 mmol/kg and having any ratio of carboxy end group to amino end group within Monsheimer-2’s preferred range of 10:1 to 50:1, including values contents and ratios which correspond to an excess of carboxy end groups within the claimed range. (For example, a PA12 as suggested by Monsheimer-2 having 5 mmol/kg amino end groups and a 10:1 carboxy:amino end group ratio would have 50 mmol/kg carboxy end groups, and would therefore have a 45 mmol/kg excess of carboxylic end groups over amine end groups.)
As to claim 9, modified Monsheimer-2 suggests a polyamide powder according to claim 1, as set forth above. Monsheimer-2 further teaches that the median particle size d50 is particularly preferably from 40 to 80 micron [0063], and exemplifies sinter powders wherein 100% by weight of the powder is less than 100 microns [0105, 0107, 0114-120].
As to claim 10, modified Monsheimer-2 suggests a polyamide powder according to claim 1, as set forth above. Monsheimer-2 further exemplifies sinter powders having a bulk density of 425 g/l [0106], which falls within the claimed range of 300-600 g/l. 
As to claim 11, modified Monsheimer-2 suggests a polyamide powder according to claim 1, as set forth above. Modified Monsheimer-2 is silent with regard to surface energy. However, the instant specification describes and exemplifies the same species of polyamide disclosed in Monsheimer-2 (nylon-12), and like Monsheimer-2 (see [0059]; DE 19708946 corresponds to US 5932687), the instant specification discloses US 5932687 (to Baumann et al) as mentioning suitable conditions for preparation of precipitated nylon-12 sinter powder (p 5, lines 23-28). Powdered polymeric materials produced from the same type of polymer utilizing substantially the same precipitation conditions must have substantially similar properties. Given that modified Monsheimer-2 suggests a powder produced from the same polymer (nylon-12) via substantially the same precipitation process and having BET surface area and viscosity properties within the presently recited ranges, there is reasonable basis to conclude that such a nylon-12 acid-regulated precipitated powder, as suggested by modified Monsheimer-2, also possesses a surface energy as described in the instant specification on p 5, lines 14-19 (i.e., no more than 35 mN/m).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monsheimer et al (US 2006/0071359; herein “Monsheimer-2”) in view of Monsheimer et al (US 2004/0102539).
The rejection of claim 1 over Monsheimer-2 is incorporated here by reference.
Monsheimer-2 discloses that suitable regulators for the first polyamide component are dicarboxylic acids [0075]. The excess of carboxy end groups is achieved by using the dicarboxylic acid regulator [0048]. Monsheimer-2 fails to disclose use of monocarboxylic acids to achieve an excess of carboxy end groups. 
Like Monsheimer-2, Monsheimer discloses a sinter powder comprising a polyamide with an excess of carboxy end groups [0025] and to moldings produced by selective laser sintering [0002]. Monsheimer teaches that it is advantageous for the sinter powder to comprise precipitated nylon 12 [0031] with a solution viscosity which is particularly preferably from 1.5 to 1.8 according to ISO 307 [0029]. Like Monsheimer-2, Monsheimer teaches that utilizing an excess of carboxy end groups in the polyamide of the inventive sinter powder results in a marked reduction or complete elimination in the increase in solution viscosity [0027].
Monsheimer teaches that the polyamide preferably comprises from 0.1 to 2 parts of a mono- or dicarboxylic acid as regulator [0028, 0038]. Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). As evidenced by Monsheimer, both mono- and dicarboxylic acid regulators were known in the art for providing excess carboxylic end groups in precipitated PA12, and therefore, one could have substituted one for the other in order to predictably achieve a desired excess of carboxylic end groups in PA12. It would have been obvious to the person having ordinary skill in the art, therefore, to have formed acid-regulated precipitated polyamide 12 sinter powder, as suggested by Monsheimer-2, by utilizing monocarboxylic acid as a regulator (as taught by Monsheimer) instead of the dicarboxylic acid regulator disclosed by Monsheimer-2. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monsheimer et al (US 2006/0071359; herein “Monsheimer-2”) and further in view of Wudy et al (Characterization of polymer materials and powders for selective laser melting, AIP Conference Proceedings 1593, 702 (2014)).
The rejection of claim 1 over Monsheimer-2 is incorporated here by reference. 
Monsheimer-2 is silent as to the surface energy of the polyamide powder.
Wudy teaches that the main properties of polymer materials with regard to their consolidation (i.e., in sintering processes) are viscosity and surface energy. Wudy teaches that the difference of the surface energy between powder and melt influences the wetting behavior and the penetration depth, while a high surface tension is fundamental for good coalescence of bordering particles (abstract). The interaction at the interface of the melt and powder bed is strongly influenced by the solid’s surface tension, thus wetting is favored by high solid surface tension and low liquid surface tension, and determines contour accuracy (p 703, left column). However, the extent the melt seeps inside the powder bed is also critical, and sinking depth can be expressed by the Washburn equation (paragraph bridging columns on p 703). High surface tension of the solid particles leads to a high sinking depth, which is responsible for high surface roughness and poor surface quality of the generated components (p 703, right column). Wudy teaches that if improvement of the surface quality is of main importance, an increase in the surface tension of the powder is not conducive (conclusion, last sentence). 
In light of Wudy’s disclosure, the person having ordinary skill in the art would have been motivated to increase surface tension (surface energy) of a sintering powder when contour accuracy of main importance, and decrease surface tension (energy) of a sintering powder when surface quality is of main importance. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide-12 sinter powder according to modified Monsheimer-2 by decreasing the surface energy of the powder to any appropriate value depending on the importance of surface quality relative to contour accuracy for the intended application, including to a value within the presently recited range of not more than 35 mN/m.

Claims 1, 5-7, 9-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monsheimer et al (US 2004/0102539) in view of Monsheimer et al (US 2006/0071359; herein “Monsheimer-2”).
As to claim 1, 5, 12, 13 and 17, Monsheimer discloses a sinter powder comprising a polyamide with an excess of carboxy end groups [0025] and to moldings produced by selective laser sintering [0002] (which correspond to “a shaped body” as recited in claim 17). In particular, Monsheimer teaches that it is advantageous for the sinter powder to comprise precipitated nylon 12 [0031]. Monsheimer teaches that the solution viscosity is particularly preferably from 1.5 to 1.8 according to ISO 307 [0029]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide according to Monsheimer having any viscosity within Monsheimer’s disclosed preferred range of 1.5 to 1.8, including within the presently claimed range of 1.55 to 1.75. 
As to the recitation that the polyamide has an increase in viscosity of 10% to 40% after 24 hours at 10 C below mp:
Monsheimer fails to specifically teach an increase in viscosity as presently recited. However, Monsheimer discloses that when a conventional (i.e., unregulated) powder is exposed to thermal stress, a marked increase in solution viscosity due to molecular weight increase occurs. This is caused by reaction of free amino end groups and carboxy end groups [0026]. Monsheimer teaches that utilizing an excess of carboxy end groups in the polyamide of the inventive sinter powder has a marked reduction or complete elimination in the increase in solution viscosity [0027].
Monsheimer’s example 1 demonstrates that when an unregulated polyamide-12 having a small excess (i.e., 4 mmol/kg) of carboxy end groups (72 mmol/kg) over amine end groups (68 mmol/kg) [0061-62]) is exposed to thermal stress (160 C) for 8 hours, a substantial increase in viscosity occurs (increase from 1.60 to 2.30, i.e., a 43% increase after 8 hours at a temperature approximately 25 C below the melting temperature; see [0083], table 1). 
Monsheimer’s example 2 demonstrates that when a regulated polyamide-12 having a substantial excess (127 mmol/kg) of carboxy end groups (132 mmol/kg) relative to amine end groups (5 mmol/kg) is exposed to thermal stress (160 C) for 8 hours, a much smaller increase in viscosity occurs (increase from 1.55 to 1.62, i.e., a 5% increase after 8 hours at a temperature approximately 25 C below the melting temperature; see [0083], table 1). 
Given Monsheimer’s general teaching that regulation of a polyamide-12 to have an excess of carboxy end groups results in a marked reduction in the increase in solution viscosity when exposed to thermal stress [0027], and further given Monsheimer’s examples 1 and 2 demonstrating that a polyamide having a 127 mmol/kg excess of carboxy end groups over amine end groups has a smaller increase in solution viscosity when exposed to thermal stress relative to a polyamide having a 4 mmol/kg excess, there is reasonable basis to conclude, and one having ordinary skill in the art would have recognized, that as the excess of carboxy end groups over amine end groups in a polyamide-12 sinter powder increases, the degree to which the polyamide solution viscosity increases due to thermal stress becomes lower. 
Monsheimer teaches that it can be advantageous for the excess of carboxy end groups to be at least 20 mmol/kg [0025]. The person having ordinary skill in the art would have been motivated, therefore, to have prepared the polyamide-12 sinter powder according to Monsheimer having any excess of carboxy end groups within Monsheimer’s range of 20 mmol/kg or more [0025] in order to achieve the desired reduction in solution viscosity increase due to thermal stress. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared polyamide-12 sinter powder according to Monsheimer having any excess of carboxy end groups within Monsheimer’s range of 20 mmol/kg or more, including an excess of carboxy end groups corresponding to a polyamide-12 sinter powder having an increase in solution viscosity within the presently recited range of 10 to 40%.
Alternatively as to the recitation that the polyamide has an increase in viscosity of 10% to 40% after 24 hours at 10 C below mp:
Monsheimer fails to specifically teach an increase in viscosity as presently recited. However, Monsheimer discloses that when a conventional (i.e., unregulated) powder is exposed to thermal stress, a marked increase in solution viscosity due to molecular weight increase occurs. This is caused by reaction of free amino end groups and carboxy end groups [0026]. Monsheimer teaches that utilizing an excess of carboxy end groups in the polyamide of the inventive sinter powder has a marked reduction or complete elimination in the increase in solution viscosity [0027].
Monsheimer’s example 1 demonstrates that when an unregulated polyamide-12 having a small (i.e., 4 mmol/kg) excess of carboxy end groups (72 mmol/kg) over amine end groups (68 mmol/kg) [0061-62]) is exposed to thermal stress (160 C) for 8 hours, a substantial increase in viscosity occurs (increase from 1.60 to 2.30, i.e., a 43% increase after 8 hours at a temperature approximately 25 C below the melting temperature; see [0083], table 1).  Monsheimer’s example 2 demonstrates that when a regulated polyamide-12 having a substantial (127 mmol/kg) excess of carboxy end groups (132 mmol/kg) relative to amine end groups (5 mmol/kg) is exposed to thermal stress (160 C) for 8 hours, a much smaller increase in viscosity occurs (increase from 1.55 to 1.62, i.e., a 5% increase after 8 hours at a temperature approximately 25 C below the melting temperature; see [0083], table 1). 
Monsheimer’s example 3 demonstrates that when the unregulated polyamide-12 from example 1 and the regulated polyamide-12 from example 2 are mixed in a 1:1 ratio and exposed to thermal stress, the viscosity increases from 1.58 to 1.79 (table 3), i.e., a 13% increase. Monsheimer teaches that the sinter powder can comprise a mixture of regulated and unregulated polyamide, and that preferably, the proportion of regulated polyamide in the mixture is from 10 to 90%, thus enabling utilization of previous inventories of unregulated sinter powder [0030].  
Given Monsheimer’s general teaching that regulation of a polyamide-12 to have an excess of carboxy end groups results in a marked reduction in the increase in solution viscosity when exposed to thermal stress [0027], and further given Monsheimer’s examples 1-3 demonstrating that as the excess of carboxyl end groups in the polyamide increases, the increase in the solution viscosity due to thermal stress becomes lower, there is reasonable basis to conclude that, for a mixture of regulated and unregulated polyamide as taught by Monsheimer, the increase in solution viscosity due to thermal stress becomes lower as the proportion of regulated polyamide within the mixture increases.
The person having ordinary skill in the art would have been motivated to prepare a polyamide-12 sinter powder from a mixture of regulated and unregulated polyamide, as taught by Monsheimer, having any proportion of regulated polyamide-12 within Monsheimer’s disclosed preferred range of 10 to 90% in order to utilize the desired amount of previous inventory of unregulated sinter powder, as taught by Monsheimer in [0030]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared polyamide-12 sinter powder from a mixture of unregulated and regulated polyamide-12 according to Monsheimer having any proportion of regulated polyamide-12 within Monsheimer’s disclosed preferred range of 10 to 90%, including a proportion corresponding to a polyamide powder having an increase in solution viscosity within the presently recited range of 10 to 40%.
As to the presently recited BET surface area:
Monsheimer teaches that the regulated polyamide is processed in accordance with DE 19708946 to give a precipitated powder [0044]. However, Monsheimer is silent with regard to BET surface area.
Like Monsheimer, Monsheimer-2 discloses a powder for use in a layer-by-layer process in which regions of the layer are selectively melted, comprising a mixture of oppositely difunctionally regulated polyamide [0036] and discloses moldings produced from the powder [0002]. Like Monsheimer, Monsheimer-2 teaches that, in an acid-regulated particle, there is a suppression of viscosity rise within individual particles, even on exposure to long-lasting heat stress [0085], and teaches that regulated polyamide has less tendency than unregulated polyamide toward post-condensation: if the number of carboxy end groups and amino end groups are the same, post-condensation can occur, thus increasing the solution viscosity of the polyamide in the construction process. Regulation prevents post-condensation within an individual polymer grain [0039]. Like Monsheimer, Monsheimer-2 (see [0059]) discloses DE 19708946 as teaching preferred methods for preparation of precipitated nylon-12 sinter powder (p 5, lines 23-28).
As evidenced by the above discussion, both Monsheimer and Monsheimer-2 disclose acid-regulated precipitated polyamide 12 particles intended for the same purpose (sintered article preparation), both disclose the same problem solved in the same manner (i.e., the problem of undesired condensation/viscosity rise within polyamide particles upon exposure to thermal stress during sintering, solved by regulating the carboxy:amine end groups of the polyamide within the particles), and, both references refer to the same method of preparing regulated precipitated PA12 (DE 19708946). While Monsheimer is silent with regard to suitable BET surface area, Monsheimer-2 further teaches that the powder has a BET surface area preferably below 15 m2/g [0063], which overlaps the presently claimed range of greater than 10 m2/g to 30 m2/g.
Given the extensive similarities between the two references set forth above, one would have reasonably considered the teachings in Monsheimer-2 with regard to suitable precipitated PA12 sinter powder properties to be applicable and relevant to the precipitated PA12 sinter powders disclosed in Monsheimer. In particular, given Monsheimer’s silence with regard to suitable BET surface areas, the person having ordinary skill in the art would have been motivated to limit Monsheimer’s powders to a BET surface area within the range disclosed in Monsheimer-2, in order to ensure suitability of Monsheimer’s powder for the sintering processes intended by both references. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Monsheimer’s precipitated polyamide-12 sinter powder having any BET surface area within the range of below 15 m2/g taught by Monsheimer-2, including values below 15 m2/g and within the presently claimed range of greater than 10 m2/g to 30 m2/g. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. 
As to the presently recited cumulative pore volume:
Modified Monsheimer is silent with regard to cumulative pore volume. 
However, the instant specification describes and exemplifies the same species of polyamide disclosed in Monsheimer (nylon-12), and describes US 5932687 (i.e., a US equivalent of DE 19708946) as mentioning suitable process conditions (p 5, lines 23-28). Polymeric materials produced from the same type of polymer utilizing the same processing conditions must have the same properties. Given that modified Monsheimer suggests a powder produced from the same polymer via the same precipitation process and having the same BET surface area as described in the instant specification, there is reasonable basis to conclude that the powder suggested by modified Monsheimer also has the same cumulative pore volume as described in the instant specification on p 4, lines 29-32 (i.e., at least 0.02 cm3/g). 
As to claim 6, modified Monsheimer suggests a polyamide powder according to claim 5, as set forth above. Monsheimer further teaches that the polyamide preferably comprises from 0.1 to 2 parts of a mono- or dicarboxylic acid as regulator [0028, 0038]. It would have been obvious to the person having ordinary skill in the art, therefore, to have utilized either type of regulator disclosed by Monsheimer in order to obtain the desired excess of carboxy end groups, including a monocarboxylic acid as presently recited.
As to claim 7, modified Monsheimer suggests a polyamide powder according to claim 5, as set forth above. Monsheimer further teaches that it can be advantageous for the excess of carboxy end groups to be at least 20 mmol/kg [0025]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide powder according to modified Monsheimer having any excess of carboxy groups within Monsheimer’s range of at least 20 mmol/kg, including an excess within the presently recited range of 20-60 mmol/kg. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claim 9, modified Monsheimer suggests a polyamide powder according to claim 1, as set forth above. Monsheimer further teaches that the median particle size d50 is particularly preferably from 40 to 80 micron [0032], and exemplifies sinter powder wherein 100% by weight of the powder is less than 90 micron [0079].
As to claim 10, modified Monsheimer suggests a polyamide powder according to claim 1, as set forth above. Monsheimer further exemplifies sinter powder having a bulk density of 425 g/l [0073], which falls within the claimed range of 300-600 g/l. 
As to claim 11, modified Monsheimer suggests a polyamide powder according to claim 1, as set forth above. Modified Monsheimer is silent with regard to surface energy. However, the instant specification describes and exemplifies the same species of polyamide disclosed in Monsheimer (nylon-12), and describes US 5932687 (i.e., DE 19708946) as mentioning suitable process conditions (p 5, lines 23-28). Polymeric materials produced from the same type of polymer utilizing the same processing conditions must have the same properties. Given that modified Monsheimer suggests a powder produced from the same polymer via the same precipitation process as described in the instant specification, there is reasonable basis to conclude that the powder suggested by modified Monsheimer also has the same surface energy as described in the instant specification on p 5, lines 14-19 (i.e., no more than 35 mN/m). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monsheimer et al (US 2004/0102539) in view of US 2006/0071359 (herein “Monsheimer-2”), and further in view of Wudy et al (Characterization of polymer materials and powders for selective laser melting, AIP Conference Proceedings 1593, 702 (2014)).
The rejection of claim 1 over Monsheimer and Monsheimer-2 is incorporated here by reference. 
Monsheimer is silent as to the surface energy of the polyamide powder.
Wudy teaches that the main properties of polymer materials with regard to their consolidation (i.e., in sintering processes) are viscosity and surface energy. Wudy teaches that the difference of the surface energy between powder and melt influences the wetting behavior and the penetration depth, while a high surface tension is fundamental for good coalescence of bordering particles (abstract). The interaction at the interface of the melt and powder bed is strongly influenced by the solid’s surface tension, thus wetting is favored by high solid surface tension and low liquid surface tension, and determines contour accuracy (p 703, left column). However, the extent the melt seeps inside the powder bed is also critical, and sinking depth can be expressed by the Washburn equation (paragraph bridging columns on p 703). High surface tension of the solid particles leads to a high sinking depth, which is responsible for high surface roughness and poor surface quality of the generated components (p 703, right column). Wudy teaches that if improvement of the surface quality is of main importance, an increase in the surface tension of the powder is not conducive (conclusion, last sentence). 
In light of Wudy’s disclosure, the person having ordinary skill in the art would have been motivated to increase surface tension (surface energy) of a sintering powder when contour accuracy of main importance, and decrease surface tension (energy) of a sintering powder when surface quality is of main importance. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide-12 sinter powder according to modified Monsheimer by decreasing the surface energy of the powder to any appropriate value depending on the importance of surface quality relative to contour accuracy for the intended application, including to a value within the presently recited range of not more than 35 mN/m.

Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered.
In view of the amendment to the claims requiring a BET surface area greater than 10 m2/g to 30 m2/g, the previously set forth rejections have been overcome, for the reasons stated by Applicant. However, in view of the new rejections above, the claims are not in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766